As filed with the Securities and Exchange Commission on February 24, 2011 1933 Act File No. 02-42722 1940 Act File No. 811-02258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 77 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 54 x EATON VANCE SERIES TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on March 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio has also executed this Registration Statement. Eaton Vance Income Fund of Boston Class A Shares - EVIBX Class B Shares - EBIBX Class C Shares - ECIBX Class I Shares - EIBIX Class R Shares - ERIBX A diversified mutual fund seeking high current income Prospectus Dated ^ March 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objectives & Principal Policies and Risks 7 Investment Objectives 2 Management and Organization 10 Fees and Expenses of the Fund 2 Valuing Shares 11 Portfolio Turnover 2 Purchasing Shares ^ 12 Principal Investment Strategies ^ 2 Sales Charges ^ 15 Principal Risks 3 Redeeming Shares 17 Performance 5 Shareholder Account Features 18 Management ^ 6 Additional Tax Information 19 Purchase and Sale of Fund Shares 6 Financial Highlights 21 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Eaton Vance Income Fund of Boston Investment Objectives ^ The Funds primary investment objective is to provide a high level of current income. The Fund also seeks reasonable preservation of capital to the extent attainable from its investment in high yield, high risk coporate bonds, and growth of income and capital as secondary objectives. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may quality for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 15 of the Funds Prospectus and page ^ 27 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None None Maximum Deferred Sales Charge (Load)(as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Class R Management Fees ^0.61% ^0.61% ^0.61% ^0.61% ^0.61% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a 0.50% Other Expenses ^0.18% ^0.18% ^0.18% ^0.18% ^0.18% Total Annual Fund Operating Expenses ^1.04% ^1.79% ^1.79% ^0.79% ^1.29% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $
